PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/287,491
Filing Date: 6 Oct 2016
Appellant(s): Hartmann, Bernd



__________________
Timothy P. Naill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 7-12, 14, 17-22, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord ‘944 (U.S. Pre-Grant Pub. No. 20150324944), in view of Rademaker (U.S. Pre-Grant Pub. No. 20120173448).
Claims 3, 5, 6, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord ‘944 (U.S. Pre-Grant Pub. No. 20150324944), in view of Rademaker (U.S. Pre-Grant Pub. No. 20120173448), in further view of Lord ‘128 (U.S. Pre-Grant Pub. No. 20150325128).
Claims 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord ‘944 (U.S. Pre-Grant Pub. No. 20150324944), in view of Rademaker (U.S. Pre-Grant Pub. No. 20120173448), in further view of Cohen (U.S. Pre-Grant Pub. No. 20030069680).

(2) Response to Argument
In regards to the rejection of claims 1, 11, and 22, the Appellant submits that Lord ‘944 in view of Rademaker fails to disclose the claimed limitations. Specifically, Appellant submits that Lord '944 and Rademaker teach of centralized delivery systems and do not teach that the communication between apparatuses is decentralized, and provision of the service is not coordinated by a central instance, such as a server.
Examiner respectfully disagrees, as although the claims outline a method performed by the first apparatus, the current claim language does not exclude the system from working in combination with a centralized server in order to perform the method. Albeit, Rademaker: ¶26 
Appellant further submits that the centralized delivery handoff system generates the "bread crumb" and therefore, Rademaker defines a centralized method and system for coordinating the performance of a service. However, Examiner respectfully disagrees, as although Rademaker: ¶26 discloses that the bread crumb may be used to forward the package from one custodian to another and may contain sufficient information for each custodian to find either the next custodian or the receiver, Rademaker does not restrict the bread crumb to being solely generated by the centralized delivery handoff system.

In regards to the rejection of claims 2, 4, 7-10, 12, 14, 17-21, 25, and 28, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claims 1 and 11. Examiner respectfully disagrees, as the claims are dependent on claims 1 and 11, rejected under 35 U.S.C. § 103 as being unpatentable over Lord ‘944 and Rademaker, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Lord ‘944 and Rademaker.

In regards to the rejection of claims 3, 5, 6, 13, 15, and 16, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claims 1 and 11. Examiner respectfully disagrees, as the claims are dependent on claims 1 and 11, rejected under 35 U.S.C. § 103 as being unpatentable over Lord ‘944 and Rademaker, and the 

In regards to the rejection of claims 23, 24, 26, and 27, Appellant submits that the claims should be allowable under 35 U.S.C. § 103 due to their respective dependence on claims 1 and 11. Examiner respectfully disagrees, as the claims are dependent on claims 1 and 11, rejected under 35 U.S.C. § 103 as being unpatentable over Lord ‘944 and Rademaker, and the additional subject matter recited therein is furthermore rejected under 35 U.S.C. § 103 as being unpatentable over Lord ‘944, Rademaker, and Cohen.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Wayne S. Murray/Examiner, Art Unit 3628      
                                                                                                                                                                                                  Conferees:

/GEORGE CHEN/Primary Examiner, Art Unit 3628       

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                    
                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.